                        45IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


HAPPY MYSTIK RAINBOW
STOMPINGBEAR (a/k/a Chris Ward)                                                          PLAINTIFF

 V.                                     CIVIL NO. 6:18-cv-6105-RTD

 WENDY KELLEY, et al.                                                                DEFENDANTS


                                              ORDER

       The Court has received a Report and Recommendation (ECF No. 45) from United States

Magistrate Judge Barry A. Bryant. Plaintiff originally filed suit for damages and injunctive relief

against defendants claiming his First Amendment rights were violated. By Order entered May 7,

2019 (ECF No. 38), the complaint was dismissed for lack of subject matter jurisdiction, because

Plaintiff has another case involving the same facts being litigated in the Eastern District of

Arkansas (Stompingbear v. Kelley, Case No. 4:18-cv-00827-KGB-BD). Plaintiff appealed (ECF

No. 42) the order of dismissal and filed a Motion for Leave to Appeal in forma pauperis (ECF

No. 43). Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3)(2011), the motion was

referred to the Magistrate for the purpose of making a Report and Recommendation.

       Upon review, the Magistrate recommended that Plaintiff’s Motion for Leave to Appeal in

forma pauperis (ECF No. 43) be denied. Defendant filed timely objections (ECF No. 46), and

the matter is ripe for consideration.

       The Court has conducted a de novo review of those portions of the Report and Recommendation

to which Plaintiff has objected. 28 U.S.C. 636(b)(1). Plaintiff’s objections offer neither law nor fact

requiring departure from the Magistrate’s findings. The Report and Recommendation is proper, contains

no clear error, and is ADOPTED IN ITS ENTIRETY.


                                                  1
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal in forma pauperis

(ECF No. 43) should be and hereby is DENIED.

        SO ORDERED this 10th day of September 2019.

                                                        /s/Robert T. Dawson
                                                        ROBERT T. DAWSON
                                                        SENIOR U.S. DISTRICT JUDGE




                                               2
